Citation Nr: 0502684	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  94-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

2.  Entitlement to service connection for a stomach disorder, 
claimed as constipation and irregular bowel movements.  

3.  Entitlement to an initial evaluation in excess of 40 
percent for prostatitis, with history of epididymitis 
(prostatitis).  

4.  Entitlement to initial evaluation; in excess of 10 
percent from August 6, 1991, and 20 percent from March 31, 
1997, for status post partial meniscectomy, right knee (right 
knee disorder).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1984 to August 1991.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The claims on appeal must be afforded expeditious treatment 
by the Veterans Benefits Administration (VBA) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112) 
(VCAA).  

In correspondence received at the Board in December 2004, the 
veteran requested a videoconference hearing at the RO, 
conducted by a Veterans Law Judge in Washington, D.C.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to schedule the 
appellant for such a hearing.  

The Board notes that the veteran has expressed timely 
disagreement with a September 2003 rating decision wherein 
the RO denied a TDIU claim, although no statement of the case 
has been issued.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, a claimant is entitled to a statement of the case 
(SOC), and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.

3.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a video conference 
hearing at the RO before a Veterans Law 
Judge of the Board, as soon as it may be 
feasible.

Notice should be sent to the appellant and 
his representative, a copy of which should 
be associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

5.  The VBA AMC should issue a statement 
of the case addressing the September 2003 
rating decision wherein the RO denied 
entitlement to a TDIU.  The VBA AMC should 
advise the veteran of the need to timely 
file a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


